2 Oo IAW WN HE

mM NM NN NY NN DN KH ee ee Be eee Se ee
Oon~ ITA NA Bw NH ES S © we WA HW BF WH HY

|| approximately 50.30 kilograms (110.89 pounds), of a mixture and substance containing a

 

 

  

A Case 3:20-cr-00912-GPC .Document1 Filed 02/12/20

we

fo __- UNITED STATES DISTRICT COURT

 

 

FEB 12 2000 *

 

 

 

CLERK US BISTRIGT COURT

SOUTHERN DISTRICT OF CALIFORNIA. 1 OF A: 505N8

UNITED STATES OF AMERICA, | casero: 2OMU 90652

Plaintiff, COMPLAINT FOR VIOLATION OF

v. Title 21 U.S.C. § 952 and 960.
. . . | Importation of a Controlled Substance
‘Eydie Francis KENT, , (Felony)

Defendant.

 

 

The undersigned complainant being duly sworn states:
On or about February 11, 2020, within the Southern District of California, Eydie

Francis KENT did knowingly and intentionally import 500 grams and more, to wit:

detectable amount of methamphetamine, a Schedule II Controlled Substance, into the United
States from a place outside thereof, in violation of Title 21, United States Code, Sections
952 and 960.

The complainant states that this complaint is based on the attached Statement of Facts

Special Agent (uUi\evne Pie
Homeland Security Investigations

SWORN TO BEFORE ME AND SUBSCRIBED IN MY PRESENCE, THIS 12 DAY OF

FEBRUARY 2020. _ (\; (
- 0) kB AA /
| horablé Jill L; Burkhardt
Jnited States Magistrate Judge

incorporated herein by reference.

 

 

 
10

11

12

13

14

15

16

17

18

19

20

al

22

/ 23

24

25

26

27

28

 

 

Case 3:20-cr-00912-GPC Document1 Filed 02/12/20 PagelD.2 Page 2 of3

STATEMENT OF FACTS

On February 11, 2019, at approximately 11:00 AM, Eydie Francis KENT
(“KENT”), a United States citizen, was waiting to apply for entry into the U.S. from
Mexico in pre-primary lane #22 at the San Ysidro Port of Entry. KENT was the
driver, sole occupant, and registered owner of a green Honda CRV (‘the vehicle”)
bearing California license plates.

A Canine Enforcement Team Officer was conducting pre-primary operations
when the Human and Narcotic Detection Dog (HNDD) alerted to the vehicle. Two

dogs inside the vehicle became aggressive towards the HNDD and the Customs and

Border Protection Officer (CBPO) was unable to perform an inspection of the

vehicle for safety reasons and referred the vehicle to secondary for further
inspection.

A Customs and Border Protection Officer received two negative Customs
declarations from KENT. KENT stated that she was traveling to San Diego. |

A CBPO operating the Z-Portal X-Ray machine detected anomalies in both
rear doors and the gas tank of the vehicle.

Further inspection of the vehicle resulted in the discovery of 102 packages

concealed in the rear doors and gas tank of the vehicle, with a total approximate

 

ee em a ta cP UEREeRRERHnR tet ARE op

a
10

il

12
13
14
15
16
17
18
19
20
21
22
23
24

25

_ 26

27

28

 

 

Case 3:20-cr-00912-GPC Document1 Filed 02/12/20 PagelD.3 Page 3 of3

weight of 50.30 kgs (110.89 Ibs). A sample of the substance contained within the
packages field tested positive for the characteristics of methamphetamine.
KENT was arrested and charged with a violation of Title 21, United States

Code, 952 and 960, importation of a controlled substance.

 

 
